Citation Nr: 1517122	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  03-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from April 1969 to May 1971.  He died in September 2008; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2009, the appellant testified before a Decision Review Officer at the RO; and in April 2011 she testified at a video conference hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant supra, (2010). 

Here, during the April 2011 BVA videoconference hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  She stated in pertinent part about her beliefs as to the causation of conditions such as hypertension leading to the Veteran's death.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In September 2011 this matter was remanded for further development and to address due process issues.  After such was completed the matter was returned to the Board, which determined that further development was needed.  In September 2012, the Board issued a VHA letter to obtain an opinion from a medical expert regarding the cause of the Veteran's death.  In October 2012 a medical expert opinion was returned to the Board.  Thereafter the Board denied the claim in a February 2013 decision. The appellant appealed this decision to the Court of Appeals for Veterans Claims. In November 2013 the Court of Appeals for Veterans Claims (Court) issued a decision granting a Joint Motion for Remand (JMR) of this appeal.  The Board again remanded this matter in May 2014 to ensure compliance with the directives of the Joint Motion.  The matter is thus returned to the Board to further address.

FINDINGS OF FACT

1.  According to the death certificate, the Veteran died on September [redacted], 2008 at the age of 60 due to ventricular fibrillation, with the events or conditions leading to the immediate cause of death listed as severe hypoxemia, aspiration pneumonitis, and severe vomiting.  Other significant conditions contributing to death but not resulting in the underlying case were end stage renal disease, and chronic ischemic heart disease.  The medical records prior to death revealed long term problems with hypertension and diabetes, which progressed to kidney and heart disease.  The Veteran was not service-connected for any of the conditions associated with the immediate or underlying cause or any conditions contributing to death.

2.  At the time of his death, the Veteran was service-connected for spondylosis with disc herniation, surgical fusion of L4-5 and S1 and lumbar spine failed back syndrome with degenerative disc disease and intervertebral disc syndrome that was evaluated as 60 percent disabling.  After his death, service connection was granted for a nondisplaced fracture of the right great toe, with a noncompensable rating assigned.

3.  Diabetes, hypertension, heart disease and renal disease were not present in service, manifested within one year after discharge, nor etiologically related to service; and the preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death. 38 U.S.C.A. §§ 1110 , 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In October 2008 and October 2011 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  The Board remanded this matter in September 2011 in part to ensure proper notice in accordance with Hupp was sent to the appellant.  

The October 2011 letter provided notice consistent with the United States Court of Appeals for Veterans Claims (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The matter was readjudicated in an October 2014 supplemental statement of the case.  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA, Social Security and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  The appellant provided additional evidence in her written statements and hearing testimony both at an October 2009 DRO hearing and in the April 2011 video conference hearing before the undersigned Veterans Law Judge, with the requirements under Bryant, supra having been met, as discussed in the introduction. 

The October 2011 Hupp notice additionally advised the appellant to provide medical consent to allow the RO to obtain additional evidence from Dr. WNS at Heartland Medical pursuant to the directives of the remand and request his complete treatment folder and associate it with the record.  Additionally following the most recent remand of May 2014, additional notice was sent in June 2014 which requested the appellant provide additional information for them to further obtain medical evidence including evidence from Dr. WNS.  

As noted above, in September 2011, the Board remanded the appellant's case to the RO for further development, which included obtaining additional private medical evidence from Dr. WNS from 1971 and 1972, and if such records were unavailable, requesting Dr. WNS to explain how he recalls specific dates and diagnoses regarding treatment of the Veteran from the early 1970s.  The Board again remanded this matter in May 2014, in part to ensure that complete records from Dr. WNS had been obtained as the VA had failed to obtain the records after a release for these records had been signed and returned by the appellant in November 2011.  Additionally the May 2014 remand was to afford opportunity to appropriately address additional medical evidence including a February 2014 private medical opinion titled "Independent Medicolegal Opinion" and also to appropriately consider the appellant's competency to offer certain medical opinions.  

There has been substantial compliance with this remand, as the appellant was sent an appropriate letter in the October 2011 Hupp notice but did not respond to the request to authorize the RO to obtain pertinent medical records from Dr. WNS.  In a November 2011 written response to this letter the appellant argued that the Veteran's physician, Dr. WNS, did not need to recall back 40 years back to the early 1970's because he had been working on the Veteran's claim just prior to the flood destroying his records, and thus had reviewed these records.  She did not elaborate as to how she personally knew that Dr. WNS had reviewed these records, and no statement was provided by Dr. WNS to further corroborate her contentions.  After receipt of the latest post-remand letter of June 2014, the appellant  in July 2014 provided a list of private medical providers including Heartland Medical P.C. which she listed Dr. WNS as being affiliated with, but did not indicate that he had records from a different location or that he was affiliated with any other medical facilities other than Heartland Medical P.C.  She did not submit a VA Form 21-4142 Authorization and Consent to Release Information that had been enclosed in the June 2014 letter.  

The appellant however submitted in July 2014 several hundred pages of medical records from the listed medical providers, with the records dated from 2005 to 2008.  The records do not include any additional statements from Dr. WNS clarifying his statements as to how he was able to recall the onset dates of hypertension and diabetes in the 1970's.  Again, this medical provider, as well as the others listed by the appellant, are private medical providers, and the appellant was notified in the October 2008 original duty to assist letter, the October 2011 corrective duty to assist (Hupp) letter and the June 2014 post remand letter pointing out what the RO attempts would be to obtain the records (and the need for a VA Form 21-4142 consent form to be signed), and that their submission was ultimately the Veteran's responsibility.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of this claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board further notes that an undated report from the records custodian from Heartland Medical PC is of record.  This report describes that records from this facility prior to 2007 were destroyed in a flood.  As the evidence (to include the July 2014 letter submitted by the appellant regarding the Veteran's medical providers) points to this facility being the lone medical facility where Dr. WNS practices in, it appears that all attempts to obtain complete medical records from this physician have been exhausted.  

Therefore, the RO has fulfilled its duty to obtain the private treatment records.

In October 2012, July 2014 and in September 2014 medical opinions were obtained by VA physicians.  The Board finds that cumulatively the October 2012, July 2014 and September 2014 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014).   

The Board finds the duties to notify and assist have been met.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claim.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The appellant seeks service connection for the cause of the Veteran's death.  In written statements in support of her claim, including the December 2009 VA Form I-9, the appellant contends that the Veteran's death is connected to his service-connected lumbar spine disability or medication taken for the disability.  

It has also been suggested that the Veteran had cardiovascular disease and/or diabetes mellitus that had its onset in service or within the first post service year and caused or contributed to the cause of the Veteran's death. 

The Veteran died in September 2008.  During his life, the Veteran was service-connected for spondylosis with disc herniation, surgical fusion of L4-5 and S1 and lumbar spine failed back syndrome with degenerative disc disease and intervertebral disc syndrome that was assigned a 60 percent schedular rating from April 2001.  After his death, service connection was granted for a nondisplaced fracture of the right great toe, claimed as a right foot condition at zero percent from August 1999.  The Veteran had no other service-connected disabilities.  A total disability rating based on individual unemployability was awarded from May 26, 2006, and the appellant received accrued benefits based on this award. 

The Certificate of Death lists the Veteran's immediate cause of death or final disease or condition resulting in death as ventricular fibrillation.  The underlying cause or disease or injury that initiated events resulting in death or conditions leading to the immediate cause of death are listed as severe hypoxemia, aspiration pneumonitis, and severe vomiting.  Other significant conditions contributing to death but not resulting in the underlying case were end stage renal disease, and chronic ischemic heart disease.  The Veteran was not service-connected for any of the conditions associated with the immediate or underlying cause or any conditions contributing to death.  No autopsy was performed.  

The appellant has asserted in written statements and hearing testimony has argued that factors from his back pain led to hypertension that caused or contributed to the Veteran's death.  In her December 2009 substantive appeal, she argued that the chronic pain from his lumbar spine degenerative disease aggravated his hypertension and went on to discuss that hypertension leads to heart and kidney disease.  

In her October 2009 DRO hearing, she admitted that she personally did not know when he was diagnosed with hypertension.  DRO Hearing Transcript (Tr.) (DRO Tr. P. 9).  However she indicated that a doctor suggested that pain from the Veteran's lumbar spine disorder worsened the hypertension.  (DRO Tr. P. 9.).  She indicated that the records confirming this would come from doctors in Heartland Medical.  (DRO Tr. P.10)  In her April 2011 videoconference hearing she continued to allege that medications prescribed for the Veteran's service-connected lumbar spine disability caused the side effects (such as elevation in his blood pressure), which precipitated his death.  Videoconference (VC)Hearing Transcript (Tr.), pp. 8-9.  The appellant testified that the Veteran's doctors indicated to her that the pain from the Veteran's back injury caused his blood pressure to be elevated. VC Tr., p. 7.  Additional statements proffered by the appellant in March 2014 stated "I am a certified L.P.N. since April 1979, therefore giving me the medical certification, training knowledge and nursing experience of medical conditions and secondary issues that can be caused by different health issues.  There is a nexus between pain and hypertension - associated with a service connected low back condition."  She additionally submitted a copy of her nursing certificate showing she is an L.P.N.  

In further support of her claim, the appellant submitted medical statements from the Veteran's treating physician, Dr. WNS.  In a March 2011 written statement, Dr. WNS noted that the Veteran had hypertension since 1972.  He stated that the Veteran had chronic back pain, and the medication for it had made the blood pressure worse.  The hypertension was chronic and incurable, and difficult to control.  An August 2003 statement by this same physician noted that the Veteran was found to have diabetes mellitus while on leave from the military on April 11, 1971.  Dr. WNS did not include the treatment records or comment on how he recalled the dates of treatment or diagnosis for pertinent disability.  None of the records obtained from his office, shown to be Heartland Medical P.C., provide further evidence to corroborate this onset date.  

In further support of her claim, the appellant submitted an "Independent Medicolegal Opinion" dated in February 2014 by an EJG, DO, Esq, F.A.C.L.M., was submitted and contained the following statement: "The Veteran died on 9/[redacted]/2008 at the age of sixty years due to ventricular fibrillation, unresponsive to advanced cardiac life support, secondary to ischemic heart disease and end stage renal disease.  No autopsy was performed. The Veteran had a family history which is positive for diabetes mellitus and diabetic nephropathy.  The Veteran was diagnosed with congestive heart failure in 2008.  Unfortunately medical records were lost secondary to flooding."   

Dr. EJG's opinion  was that "within a reasonable degree of medicolegal certainty that a nexus exists between chronic pain, depression and elevated blood pressure.  Although there are certainly other factors present in this Veteran's case I would ask the Board to be open to the consideration of the link between chronic pain, depression and hypertension.  Chronic pain produces neurotransmitters which in theory may cause a rise in blood pressure.  There is a clearly documented link between depression and chronic pain.  It is postulated by the National Institutes of Health that individuals with depression produce higher than normal levels of cytokines.  Cytokines are known mediators of the inflammatory response.  One of the four markers of the inflammatory response is pain."

Historically the evidence reveals that the Veteran's April 1969 entrance examination revealed all normal cardiovascular and endocrine findings, with a blood pressure of 130/82 recorded.  His report of medical history was negative for any history of any cardiovascular problems including high blood pressure or of any other systemic problems suggestive of diabetes such as sugar in the blood or urine.  Service treatment records do not reflect findings or diagnoses of diabetes mellitus or hypertension. A clinical entry dated on July 20, 1970 noted a family history of diabetes mellitus and noted "will get 5 hr GTT". There is a July 1970 entry requesting blood and urine testing for "?Diabetes".  The results of that testing are not of record.  It was noted that the urinalysis at the discharge examination in April 1971 was negative for abnormality.  An April 27, 1971 mental status entry noted that the Veteran had been transferred from the stockade on April 14, 1971 (3 days after the Veteran was reportedly on leave).  This mental status entry determined that there were no disqualifying mental or physical defects sufficient to warrant disposition through medical channels.  No mention of any diagnosis of diabetes or hypertension is made.  His April 1971 separation examination revealed all normal cardiovascular and endocrine findings, with a blood pressure of 120/78 recorded.  His report of medical history was negative for any history of any cardiovascular problems, including high blood pressure, or of any other systemic problems suggestive of diabetes, such as sugar in the blood or urine.  

The Veteran's service personnel records reflect that the Veteran was subjected to disciplinary actions including Article 15's, summary Court martial's and special Court Martial's for being absent without leave (AWOL) multiple times.  In pertinent part, the most recent Court Martial report dated April 9, 1971 adjudicated a guilty plea with a sentence to confinement to hard labor for 3 months, as adjudged on April 7, 1971.  The AWOL incident precipitating this Court Martial was for a period from January 19, 1971 to March 4, 1971.  Thus the history from Dr. WNS of the Veteran having been diagnosed with diabetes mellitus while on leave from the military on April 11, 1971 is not shown to be based in fact.  In regards to the statement by Dr. WNS in regards to the onset of hypertension in 1972, there are no records dating back to that year available to corroborate this statement ,and its reliability is called into question by the statement by this same doctor as to the date of onset of diabetes which is shown to conflict with the official evidence in the service department records (specifically that the Veteran was under military incarceration during the time he supposedly saw this doctor while on leave).  The appellant is noted to have argued in a July 2012 statement that the Veteran was seen by Dr. WNS in early April 1971 prior to having been taken into custody, saying that he could have been seen between April 1, 1971 and April 4, 1971, and that the date may have written in shorthand with the date made unclear, the typewritten letter signed by this doctor clearly gives the treatment date as April 11, 1971.  Thus the appellant's arguments that he was treated by this doctor for diabetes in April 1971 hold no merit. 

On VA examination in October 1988, the Veteran reported that he had hypertension and diabetes mellitus from 1974 and had been insulin dependent since 1976.  At a Board hearing in August 2003, the Veteran testified that he was diagnosed with diabetes mellitus in 1972 within one year of his service discharge.

Private treatment records from the early 1980's through 1999 reflect a long standing history of diabetes hypertension and back pain.  However the earliest post-service record of November 22, 1980 is noted to show a blood pressure of 130/74, with no diagnosis of hypertension made or noted at that time.  Later in March 1981 his blood pressure was elevated with a reading of 140/90 made, although no diagnosis of hypertension was shown.  Subsequently the records from 1982 through 1999 disclosed that his blood pressures frequently had systolic readings over 140 and diastolic readings of 100 or higher.  His blood sugars were also frequently elevated above 200, and he was noted to be insulin dependent diabetic in these records.  A July 1987 psychiatric record reported the Veteran as having taken insulin injections for the past 5 years.  

These records also revealed persistent issues with severe low back pain with a November 1992 record documenting treatment for severe lumbar back pain due to herniated disc disease, status post laminectomy.  The treatment for the lumbar spine is shown to have been primarily with Tylenol 3 from the 1980's through the 1990's, although there were episodes that prompted treatment with additional medication such as in November 1990, when he received a Demerol injection for back pain following a fall.  The records from the 1990's also document treatment for other problems such as mental health issues, but include findings suggestive of a strong family history of diabetes and kidney problems as shown in a January 1994 record discussing the recent death of a sister who died from kidney failure due to diabetes, with 2 other sisters noted to also be on dialysis due to diabetes.  

The Veteran persisted with diabetes and hypertension through the 2000's.  Heart problems were apparent in the early 2000's with an April 2002 record revealing that he underwent heart catheterization which diagnosed recent onset of angina pectoris with possible myocardial infarction, arteriosclerotic heart disease, insulin dependent diabetes mellitus, essential hypertension, and hyperlipidemia.  He underwent angioplasty with stenting of the occluded artery, which had an 80 percent narrowing of the right coronary artery.

He also persisted with low back pain, which continued to be treated with Tylenol 3 in the early 2000's.  He underwent lumbar L5/S1 posterior lumbar fusion surgery in December 2003 for a diagnosed L5/S1 degenerative disc disease.  At the time of the November 2003 pre surgical consult and the December 2003 surgery, his medications were reported to be insulin, Cardizem, Prevacid, Cyclobenzaprine and Amitriptyline.  His medical history was significant in pertinent part for diabetes, hypertension and heart problems in addition to the lumbar spine degenerative changes.  

In February 2005 the Veteran was evaluated by a private pain management clinic, with a history of low back pain and lower extremity pain, status post 2 surgeries.  He was reportedly needing 4 Hydrocodones a day to treat his chronic back pain.  His primary care doctor had tried Duragesic patch.  His medical providers were described as not comfortable prescribing regular narcotic treatment although he had no history of chemical dependency or addiction.  Following examination, he was diagnosed with lumbar radiculitis and status post laminectomy syndrome.  Plans for treatment included beginning low dose Avinza in combination with Hydrocodone and Remeron for sleep pattern.  Low dose Neurontin was also prescribed.  Additionally he underwent a series of 3 injections with Lidocaine and Depo Medrol from February to March 2005.  

Towards the end of 2005, his medication regimen for his lumbar spine changed, with records from November 2005 through December 2006 showing he was now prescribed Hydrocodone for his back.  Also in September 2006 a note indicated that Lorcet 10 milligrams may be helping, with very little side effects.  Additionally he was prescribed a psychotropic drug Xanax for a psychiatric condition during this time period.  By 2007, early kidney failure was apparent, as documented in an August 2007 record treating severe back pain.  In September 2007, abnormal liver enzymes were shown to be elevated, with renal failure diagnosed.  Physical findings included slightly tender abdomen and slightly irregular heart with systolic murmur shown, and scattered rales on pulmonary exam.  The records from October 2007 through December 2007 documented continued renal failure, with care under a nephrologist shown in November 2007.  The nephrologist who saw him on November 7, 2007, noted a 35 year history of diabetes, with complications of diabetic retinopathy and neuropathy.  He was noted to have taken nonsteroidal pain medications and "Goody Powder" for his back pain for a long time, but stopped about 2 years ago.  Following examination, the nephrologist diagnosed chronic kidney disease, most likely from diabetic nephropathy.  He was noted to be prescribed Hydrocodone-Acetaminophen in other records from November 2007.  A December 2007 treatment note indicated that he would possibly be needing dialysis soon.  

In February 2008 the Veteran was evaluated by a university cancer specialist for possible multiple myeloma, with findings of monoclonal gammopathy and anemia diagnosed.  He was noted to be a long time diabetic with treatment for renal insufficiency.  The anemia was deemed to be likely due to diabetes and renal insufficiency.  Follow-up records from May 2008 and August 2008 continued with this diagnosis with the same opinion as to the cause of the anemia.  Other complications manifesting in early 2008 included a diagnosis of congestive heart failure (CHF) for which he was hospitalized in March 2008 following a sudden onset of dyspnea.  The diagnosis was hypertension, uncontrolled, diabetes, CHF, chronic kidney disease-severe, cellulitis of the leg from ankle knee and thigh, anemia iron deficiency, long term medications (high risk) and ischemic heart disease.  In May 2008 the Veteran was seen for severe lumbar pain, with a long history of renal failure noted.  He also was noted to have CHF, edema of the ankles and shortness of breath.  He was told not to take any Lasik as it was affecting his kidneys.  A long history of arthritis of the back and legs was described as causing a lot of anxiety, nervousness and difficulty sleeping.  The assessment included degenerative disc disease, renal failure, CHF and anxiety reaction.  

The records immediately preceding the Veteran's death reveal on that on September [redacted], 2008, he was taken to the hospital emergency room (ER) following a seizure with history of vomiting at prior to arrival with possible aspiration.  He had no prior history of seizures, but continued seizing briefly in the ER.  He was hypotensive and mildly bradycardiac, but became apneic with poor air movement before that and rhythm deteriorated to ventricular fibrillation which did not convert and full cardiopulmonary resuscitation was initiated but was stopped and he was pronounced dead after there was no pulse or response for over a half hour.  

The records prior to the Veteran's death are also noted to be significant for showing a history of long term cigarette smoking and obesity.  

In October 2012 an opinion was obtained by a medical expert following review of the claims folder.  The doctor (examiner) reviewed the history of the Veteran's death on September [redacted], 2008, with an apparent seizure which led to ventricular arrthymia and asystole.  He became unresponsive after the seizure and had apparently vomited at the time of onset.  Soon after arrival at the ER, he developed bradycardia, then subsequently had pulseless electrical activities followed by ventricular tachycardia and fibrillation.  Cardiopulmonary resuscitation was initiated but he went into asystole and was then pronounced dead.  The cause of death was reported as ventricular fibrillation, results of severe hypoxia, aspiration pneumonitis and vomiting.  

Historically the Veteran was noted to be service connected in 1999 for back pain, with treatment with Tylenol # with Codeine in the 1990's.  He had been treated with a Hydrocodone and Acetaminophen (H & C) combination in various dosages through most of the 2000's until his death.  Amitriptyline was added to this combination in 2003.  He was under the care of pain management in 2005.  This H & C combination was continued, with additions of long acting morphine, gabapentin and mirtazapine tried, but he apparently discontinued these additions thereafter.  The pain care records were noted to have been lost to a flood prior to 2007, thus the duration of this treatment combination was unknown.  

The examiner described the Veteran as having a history of hypertension since 1972 and type II diabetes since 1974.  His blood pressure had been poorly controlled, with a note from January 8, 2001 describing his blood pressure as persistently elevated, commenting on an elevated blood pressure of 190/118.  The documented blood pressures were well above normal for the majority of his office visits, typically in the severe range.  His diabetes was also poorly controlled initially with Hgb A1C noted to be 11.3 on April 29, 2002, but later achieved therapeutic goal.  An evaluation by a nephrologist on November 7, 2003 for chronic kidney disease contained a note which mentioned that the use of Naproxen had been discontinued 2 years prior to the evaluation date, with the cause of the kidney disease deemed most likely from diabetic nephropathy.  The examiner noted a strong family history reported in a May 5, 2008 office note that stated he would need hemodialysis eventually since 5 of his sisters also had diabetic nephropathy with such dialysis.  This suggested a strong family history of diabetes leading to renal failure as a long term complication.  

The examiner also discussed the question regarding the etiology of the Veteran's cardiac disease.  Since hypertension is one of the underlying precipitating factors for coronary artery disease, the question of uncontrolled blood pressure due to back pain was raised.  The examiner stated that although general pain can cause an elevation of blood pressure, persistent hypertension can and should be controlled with conventional antihypertensive therapy.  There was no documentation of problems with hypotension typically expected for those who have intermittent elevated blood pressure that are inadequately placed on antihypertensive agents.  Thus suboptimal treatment of hypertension was evident.  

The examiner addressed the final event, indicating that the Veteran suffered from seizure which led to cardiac arrest or asystole.  There was a question whether his treatment of back pain at the time, during which he was treated with hydrocodone and acetaminophen only, caused a seizure.  The examiner stated that it was highly unlikely that he developed a seizure due to regular use of opioid medication, particularly because his medication regimen involved daily dosing.  There was no evidence to support that opioid medication, hydrocodone in particular, may cause seizure with regular use.  In fact, side effects become minimal after prolonged use of such medications.  The vomiting, which led to his aspiration and hypoxia, was probably induced by the seizure, rather than by adverse effects of the medication.  The examiner noted that the Veteran already suffered from chronic congestive heart failure, ischemic heart disease and chronic kidney disease which were direct results of his chronic uncontrolled hypertension and long standing diabetes mellitus, perhaps aggravated by tobacco abuse.  

The examiner concluded that there is no evidence that the Veteran's back pain led to his death, either by the condition or its treatment.  The Veteran was debilitated by multiple chronic illnesses that simply could not be linked to therapeutic medications of the past or present.  The immediate cause of death is the result of his underlying chronic illnesses such as end stage renal disease and ischemic heart disease as indicated on his death certificate.  There was no evidence to support that chronic use of opioids cause ischemic heart disease or renal failure.  His chronic medical conditions were the results of his underling medical conditions such as longstanding diabetes mellitus, uncontrolled hypertension and tobacco use.  

Pursuant to the most recent remand directives of May 2014, the claims files were again returned for review by VA examiners to offer an opinion as to the etiology of the cause of the Veteran's death, based on review of the complete record.  The examinations were to also discuss whether the evidence supported an onset of hypertension within the post-service year of 1972. 

In July 2014 a medical opinion was obtained following the review of all the evidence in the claims file at that time.  The examiner addressed the evidence in depth and took note of the letter from Heartland Medical P.C. stating that the only records available were from 2007 to the date of the Veteran's death.  The examiner pointed out that this effectively deprived examination of the most crucial medical evidence regarding the development of hypertension following the Veteran's separation from service.  The examiner explained that the secondary cardiac, central nervous and renal complications take time measured in years to develop for the hypertension in the ranges exhibited in the first blood pressure readings available, the lack of comprehensive records prior to 1983 is extremely limiting in this analysis.  Again the reviews from the findings in the service treatment records were noted to be silent for significant readings.  

The examiner addressed records from 1988 and noted that there was a history of diabetes discovered in 1974.  The other noted medical conditions included bipolar disorder treated in October 1988 with a history of first becoming emotionally disturbed in 1977.  The examiner also referenced a HHS report of March 1988 noting the Veteran's wife at that time reported taking recent blood pressure readings of 160/100 and 130/100.  At that time he had been hospitalized in June 1980 with abdominal pain.  He had additional comorbidities of duodenal ulcer, gallbladder disease, diabetes and hypertensive cardiovascular disease.  The report also noted he had chronic, severe back pain from at least 1980-to 1987 with resulting complications and co morbidities and was found disabled from working since July 1985 by an Administrative Law Judge.  

The examiner noted that a statement from a Dr. W.P. in a Tennessee Disability Determination of June 1997 indicated that the Veteran's blood pressure had been up since 1974 and he has done well with medications.  However there was no objective documentation to sustain the date of hypertension that was provided.  The examiner noted that the blood pressure on the date of the June 1997 examination was 140/80.  The examiner recited samplings of blood pressure between 1980 and 2008.  Of note, the examiner pointed out that the earliest sampling found (post service) was a November 22, 1980 record showing a reading of 130/74.  Thereafter the records from the early 1980's were noted to show elevated blood pressure readings beginning with a March 1981 reading of 140/90, a May 1982 reading of 170/112. And a June 1983 reading of 170/96.  The subsequent readings from the remainder of the 1980's through July 2008 were noted to show generally elevated blood pressure readings with diastolic ranges in the 80-100s and at times over 110 with a highest reading of 116 in May 1988 and systolic ranges from the 140's to the 170's, with a high of 226 read in September 2007.  

The examiner then addressed the August 2003 note from Dr. WNS who reportedly saw the Veteran on April 11, 1971 on leave with diabetes noted, and pointed out that this note did not report the onset of hypertension was in April 1971.  Regarding the letter sent by the same doctor in March 2, 2011, this was noted to say the Veteran had hypertension since 1972 and that the doctor treated him on a regular basis and that the Veteran additionally had congestive heart failure, renal failure, elevated liver enzymes and diabetes that were hard to control.  The examiner noted that the records provided with Dr. WNS's signature from 2005-2008 substantiated that hard to control diabetes and hypertension were present, but noted that there were no records from this doctor from 1971-2008 to review. 

The examiner addressed the opinion from the October 2012 VHA report which also gave a 1972 onset date of the Veteran's hypertension which appears to be a re-reading of the prior historical information without objective backing and as such cannot be weighted heavily.  The examiner noted that the VHA examiner's descriptions of hypertension as an underlying factor for coronary artery disease was well supported in current medical literature.  If the hypertension was present, it is a powerful risk factor for the development of atherosclerotic and hypertropic cardiovascular disease as well as progressive renal disease.  The examiner recited the death certificate findings of the September 2008 death certificate  giving an immediate cause of death as ventricular fibrillation, with the underlying cause or conditions leading to the immediate cause of death again noted to have been listed as severe hypoxemia, aspiration pneumonitis, and severe vomiting.  Again the death certificate's other significant conditions contributing to death but not resulting in the underlying case were end stage renal disease, and chronic ischemic heart disease were also noted. 

The examiner noted that the Veteran's nephrologist Dr. S. saw the Veteran and in a referral note to Dr. WNS, indicated that the Veteran most likely had kidney disease from diabetes and hypertension.  However in December 2007 he also had noted the presence of monoclonal gammopathy consisting of an IgG Kappa and IgG Lambda spike with urinary protein excretion of 5.7 grams per day.  The monoclonal gammopathy was noted to have been confirmed by oncologist S.M. and the Veteran was noted to have been treated for anemia.  The Veteran's renal functions were noted to have deteriorated further by April 2008 and nephrologist Dr. S was noted to have attributed this possibly to the Veteran's congestive heart failure.  By early May the Veteran's kidney functions had been sufficiently low enough to merit discussion of hemodialysis.  By August 2008 the Veteran had been hospitalized for pneumonia and this further deteriorated his renal function and required transfusion for erythroprotein-refractory anemia, with 8 grams of protein lost daily in his urine.  

The July 2014 VA examiner further discussed the February 2014medicolegal opinion and the references cited in this opinion.  The examiner noted that the article by NIH regarding the association between pre-hospital vital signs and pain severity was a simple correlation that failed to show clinically important associations between pre-hospital vital signs and pain severity.  It was also noted that a pamphlet from NIH was a general education pamphlet and does not mention a link between chronic pain, depression and hypertension.  The examiner also cited to review he made on his own of medical literature, and provided citations to them, including an article from a Clinical Journal of Pain (Clin J Pain) dated in 2005 and a Journal of Clinical Hypertension (Journal Clin HTN) from September/October 2003.  These were noted to indicate that chronic pain severity was a significant predictor of hypertensive status and that those suffering from pain more than 2 years had positive correlations between pain and hypertension. 

Following such comprehensive review and consideration, the July 2014 examiner provided an opinion that there is no objective evidence available in the extensive packet of information furnished to show that the Veteran had hypertension at the time of his discharge from active service, with the separation examination noted to be negative for any evidence of disqualifying physical or mental defects on discharge.  Regarding whether hypertension developed within one year of service, the examiner noted that there was unsubstantiated evidence that the Veteran had elevated blood pressure from 1972 onward, but there was no objective evidence supplied to support these statements regarding a 1972 onset (within one year of service).  Again the examiner noted that the earliest record containing blood pressure readings was the November 22, 1980 reading of 130/74 which was not an elevated reading for VA purposes.  The examiner stated that therefore he could find no evidence upon which to base a finding that the Veteran had elevated blood pressure defined by the VA (VHA) of 140/90 or higher at the end of service or within one year of leaving service.  

The examiner further commented that the question posed as to whether hypertension or medications to treat such condition caused or contributed to his death was moot due to hypertension having not been shown to have begun in service or within one year of discharge.  

In regards to whether the Veteran's service connected lumbar spine disability caused or contributed to his death or caused or aggravated conditions leading to his death, the examiner stated that the above cited medical references clearly tie the severe chronic pain statistically to the development of his hypertension.  The Health and Human Services (HHS) report of March 1988 was noted to have reported the onset of severe back pain in 1980, but Dr. WNS gave the date of onset of severe back pain to be 1985.  The examiner however noted that there is no objective evidence to sustain the statements of Dr. WNS that hypertension existed prior to 1980 when the first blood pressure measurement was found not to be hypertensive.  The examiner again pointed out that the medicolegal opinion and supporting sources did not provide credible evidence of a link between hypertension and chronic pain.

The examiner did note that he provided literature supporting a link between chronic pain and the presence of elevated blood pressure and also noted that Dr. S's evaluation in 2007 provided a new and credible source of progressive renal insufficiency in the form of monoclonal gammopathy with both Kappa and Lambda para proteins.  Such abnormal proteins in the blood are noted to affect kidney function progressively, and cited to a medical treatise in support of this finding.  

The examiner confirmed again that the claims file was reviewed and the questions were answered based on review of the objective evidence in the claims file and the peer reviewed literature with citations provided to support the opinions.  The examiner reiterated that the inconvenient lack of medical documents from Heartland Medical P.C. due to records lost during a flood was noted to result in a substantial lack of critical documents from the most important time frame from 1971-190.  This left the issue of actual onset date of hypertension development and its early course to surmise and hypothesis.  

The records submitted by the appellant in in July 2014 are noted to span from 2005 and leading up to the Veteran's death in September 2008.  These records are noted to essentially be duplicative of the evidence already of record, confirming again treatment for long term severe back pain from his service connected lumbar spine disability, as well as treatment for diabetes, hypertension, coronary artery disease, including ischemic heart disease with congestive heart failure and renal failure and monoclonal gammopathy.  The records from 2005 focusing on treatment for insulin dependent diabetes mellitus are noted to give varying dates of the onset of the diabetes, with one August 2005 record giving an onset date of 1972 while another note from that month giving an onset date of 1976 with no rationale given to support either onset date.  None of the newly submitted records provided evidence that deviated from the history shown of chronic renal insufficiency treated beginning in 2007 progressing to Stage 4 kidney disease in 2008, as well as the treatment for myoclonal gammopathy and anemia beginning in early 2008.  The records also continued to confirm the presence of cardiovascular disease with history of ischemic heart disease and congestive heart failure.  None of these additional records provided any new evidence regarding the etiology of any of the conditions leading to the Veteran's death.  

In September 2014 a new VA medical opinion was obtained, to include a review of the additional evidence that had been submitted by the appellant in July 2014.  This examiner confirmed review of all the evidence in the multiple claims folders, including such evidence.  This also included review of the July 2014 C&P medical opinion, as well as the statement from the appellant who stated in March 2014 that her certification as a L.P.N. since April 1979, gave her the medical qualifications to address medical conditions and secondary issues that can be caused by different health issues followed by her opinion that there is a nexus between pain and hypertension - associated with a service connected low back condition."  The examiner also confirmed review of the February 2014 "Independent Medicolegal Opinion" and cited the findings and conclusions drawn by this medical opinion.  

The examiner further discussed the Veteran's death certificate listing the cause of death and contributing conditions, as well as the medical evidence regarding treatment for his significant medical conditions prior to and leading up to his death.  Such evidence included the records and examinations confirming treatment for severe long term back pain from his service connected lumbar spine disorder most recently found by a January 2007 VA examination to be lumbosacral degenerative disc disease with multiple surgical interventions and history of radiculopathies with persistent pain that had not resolved after the multiple surgeries.  The examiner also reviewed the records again that confirmed treatment for kidney disease beginning in 2007 and monoclonal gammopathy beginning in early 2008, as well as the treatments for coronary artery disease and congestive heart failure.  The examiner also reviewed the records showing treatment for diabetes and hypertension shown in various records to have different dates such as an October 1988 VA disability examination that gives 1974 as the onset date for both diabetes and hypertension and the November 2005 treatment for diabetes giving onset for this in 1976, on insulin since 1982.  The service treatment records were likewise confirmed to have been reviewed by this examiner who noted that they showed no sign of cardiovascular problems including hypertension.  

The examiner then provided opinions regarding conflicting medical opinions.  In doing so, the examiner first stated that having reviewed the conflicting evidence it was his opinion that it was less likely than not that the Veteran suffered from hypertension during active duty, developed it as a result of service or that it was manifested to a compensable degree within a year of discharge.  The rationale was that a review of the Veteran's service treatment records showed no history or findings of hypertension or other cardiovascular issues on entry in April 1969 and on separation in April 1971.  The records were also noted to be absent for any complaints related to increased blood pressure and no progress notes showing vital signs including blood pressure readings were documented.  Although the statements from Dr WNS were noted to show onset of hypertension in 1971 or 1972 were noted, the only medical records existing within that time frame were the service treatment records with normal blood pressure noted.  

In regards to the conflicting medical opinions and evidence regarding a possible link between the hypertension and chronic pain, the examiner pointed to the Independent Medicolegal Opinion as well as the appellant's own medically qualified statement both of which provided opinions finding a positive nexus between chronic pain, depression and elevated blood pressure.  The examiner also noted and cited to literature that supported an association of hypertension with chronic pain and increased cardiovascular disease related mortality associated with mental disorder in combination with hypertension.  The examiner opined that this association does not imply cause or permanent worsening beyond progression.  The rationale was that the Veteran at the time of his death was an overweight diabetic, with complications of neuropathy, retinopathy and nephropathy in chronic renal failure with hyperkalemia, poorly controlled hypertension, chronic ischemic heart disease with congestive heart failure.  The examiner noted that as documented on his death certificate, he died on September [redacted], 2008 of ventricular fibrillation due to severe hypoxemia due to aspiration pneumonitis from severe vomiting, leading to the immediate cause of death.  The contributing conditions were chronic end stage renal disease and ischemic heart disease that were unrelated to his service connected spondylosis with disc herniation, surgical fusion of L4-5 and S1 and non-displaced fracture of the great toe.  

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as diabetes, and cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Generally lay witnesses are competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but are not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However in this instance the appellant has demonstrated that she has medical training in nursing.  Thus she is shown competent for the purposes of providing a medical opinion regarding causation. 

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312 .

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death. See Lathan v. Brown, 7 Vet. App. 359   (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(3), (4).

Based on review of the foregoing, the Board finds that service connection is not warranted for cause of the Veteran's death.  In making this determination the Board lends the greatest weight to the medical opinions obtained in July and September 2014 which provided opinions regarding causation of various disorders leading to the Veteran's death, and provided adequate rationale to support their opinions.  The Board finds that these opinions when read together weigh against a finding that the Veteran's death was caused or contributed to by any service connected disability.  

First the Board notes that the appellant neither claims, nor does the evidence suggest, that the service connected nondisplaced fracture of the right great toe has in any way caused or contributed to the Veteran's death.  None of the pertinent evidence has shown any significant treatment or symptomatology for this disorder which has been assigned a noncompensable rating.  

In regards to the claimed contributing disorders of cardiovascular disease/hypertension and/or diabetes, service treatment records do not reflect complaints or diagnosis of, or treatment for, hypertension or heart disorders, or for diabetes other than the questionable entry for diabetes noted in July 1970, without definitive diagnosis shown elsewhere in service, including on separation.  Post service, the private medical records document the Veteran's treatment for diabetes, hypertension and back pain, since the early 1980's, with a history reported by the Veteran in the October 1988 VA examination of both the hypertension and diabetes having been diagnosed in 1974, more than a year after service.  There are no records from within the first year post service (1972) showing a diagnosis of diabetes or cardiovascular renal disease including hypertension.  

Regarding diabetes, records addressing treatment for diabetes while suggesting a possible onset date in the 1970's are shown to be inconsistent as to the onset year, with one such example being the private diabetes treatment records from 2005 giving varying dates of onset including 1972 and 1976 and cannot be relied upon, as no rationale was provided to explain the onset dates given.  Further in regards to the diabetes, the history from Dr. WNS of the Veteran having been diagnosed with diabetes mellitus while on leave from the military on April 11, 1971 has already been refuted as being contradicted by the factual evidence from the service department records, and thus hold no credibility as to the onset time of diabetes.  Because the evidence continues to lack the records from his office or from other medical sources dating back to the crucial post-service year in 1972, there is not shown to be contemporaneous evidence to support any finding that the Veteran's diabetes began in service or within the first post-service year.  The preponderance of the competent and credible medical evidence does not support the Veteran's history reported in the August 2003 hearing of having been diagnosed with diabetes within a year of his discharge.

Regarding the hypertension, while Dr. WNS reported that this was manifested in 1972, within the first post-service year, he provided no further explanation as to how he was able to recall the onset date.  The appellant's contentions that he was able to recall the dates from reviewing records available prior to their destruction in a flood appear to be speculative and she has not provided any reasoning as to how she would have personal knowledge of the basis for this physician's ability to recall the year of onset of the Veteran's hypertension (or for that matter diabetes). 
 
While the examiner providing a medical expert opinion in October 2012 described the Veteran as having hypertension since 1972 (and diabetes since 1974), the history of onset of hypertension in 1972 is inconsistent with more contemporaneous reports and is not credible.  The onset date for hypertension given by this medical expert in October 2012 was soundly refuted by the examiner providing the July 2014 medical opinion, who provided a comprehensive recitation of the blood pressure readings over the history of the Veteran's medical treatment, and pointed out that the earliest post service records showing blood pressure readings was a record in 1980 that was fully normal.  This examiner provided clear rationale for the opinion that the Veteran's blood temperature was not shown by the medical evidence hypertensive for years after service, and further opined that the 1972 onset date given the October 2012 examiner was not supported by anything other than the lay evidence, which the Board shall address later as lacking competency for providing such opinion.  

The September 2014 examination which included examination of the additional evidence submitted by the appellant supports a finding that the hypertension (and diabetes) did not begin in service or within the first post service year.  Although this examiner pointed to the October 1988 VA disability examination report as giving the onset year for hypertension (as well as diabetes) as 1974, this date even if it were accurate, is outside the presumptive year.  However the Board notes that the 1974 onset date in this October 1988 VA examination appears based on the Veteran's own self-report, which has varied over the years.  An examiner's opinion based on accurate lay history may be considered competent medical evidence in support of a claim.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  However, lay histories are not transformed into competent evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet App 406 (1995).  For a medical statement to have probative value, it should be corroborated by clinical data or other rationale explaining how a disorder would relate to service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)
 
Aside from the inconsistent and unsupported dates in the medical records, support for the onset of diabetes and hypertension having begun during the presumptive period comes from the Veteran's lay history.  Likewise the appellant has submitted contentions in the December 2009 VA form I-9, that the Veteran's hypertension began during the presumptive period.  

The history of onset provided by the Veteran is noted to have been inconsistent, with the medical history he provided in the October 1988 VA examination shown to be outside the one year presumptive date for the diabetes and the hypertension.  The Board notes that while the appellant as an L.P.N. has some medical expertise, she has not indicated that she actually diagnosed the Veteran with either hypertension or diabetes in service or within the first post service year.  Furthermore her reliability is called into question particularly when essentially arguing the Veteran was diagnosed with one of the diseases (diabetes) by his private family doctor on leave 
during a time period that appears to have been when he was being held in military custody.

Accordingly the Board finds that the preponderance of the evidence is against a finding that service connection for cause of death based on the onset of diabetes or cardiovascular-renal disease including hypertension during service or within the presumptive period.  

There is also no evidence of a seizure disorder shown in service or at any time prior to his death, with the seizure activity documented on the day of his death shown to have not previously existed.
The Board next turns to whether the Veteran's service-connected lumbar spine disorder caused or contributed to any conditions ultimately leading to his death.  There is no dispute that the medical evidence supports a finding that the Veteran suffered from long term severe pain from his lumbar spine disability.  But the question exists as to whether this caused or contributed to hypertension that may have been a potential factor in conditions leading to his death.   

According to the October 2012 VHA report, a VA physician concluded that it was not as least likely as not that the Veteran's service-connected lumbar spine disorder, including mediations taken to treat this disorder, caused or contributed substantially or materially to his cause of death.  The examiner who provided the October 2012 medical opinion pursuant to the VHA request discussed the contributing factors to the Veteran's death, to include chronic kidney disease deemed to be of diabetic origin, with a strong family history of diabetic nephropathy requiring dialysis noted.  

Regarding the etiology of the cardiac disease, the examiner determined that there was evidence that the Veteran's treatment for his hypertension was suboptimal, as it should have been controlled with conventional antihypertensive therapy.  The examiner found that this, rather than his back pain was the cause of his cardiac disease, although acknowledging that pain can temporarily raise blood pressure readings.  The examiner pointed to evidence suggesting suboptimal treatment of the blood pressure, to include lack of evidence of occasional episodes of hypotension.  

As for whether the medications used to treat his lumbar spine disorder caused or contributed to the Veteran's death, the examiner explained that the Veteran was debilitated by multiple chronic illnesses that could not be linked to his therapeutic medications, and that the death was caused by these chronic illnesses including end stage renal failure and ischemic heart disease.  The examiner pointed out that there was no evidence that chronic use of opioids cause such chronic illnesses.  The examiner also determined that the final seizure episodes culminating in death likewise were not likely caused by his medications to treat his lumbar spine, as regular use of such medications is not shown to cause seizures.  

In providing the opinion that the Veteran's death was less than likely caused by or the result of his service connected lumbar spine disorder and treatment therein, the VA examiner provided detailed rationale to support such opinion and the Board accepts this opinion to support a finding that the Veteran's death was not caused or aggravated by his service-connected lumbar spine disability.  

Furthermore the opinions proffered by the VA examiners in July and September 2014 when read together further support the unfavorable opinion regarding whether the lumbar spine disorder caused or contributed to any disorder leading to the Veteran's death.  The July 2014 examiner, which reviewed the evidence comprehensively including the medical opinion offered by the appellant regarding the link between chronic pain and hypertension and also addressed the opinion from the February 2014 Independent Medicolegal Opinion.  In particular the examiner in refuting the opinion from the Medicolegal Opinion provided rationale as to why the source cited by this opinion did not necessarily support a finding of a causative link between the chronic back pain and development of hypertension.  

This examiner also reviewed other medical literature addressing studies involving the relationship between hypertension and chronic pain.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998). 

The September 2014 VA medical opinion further considered the opinions including from the appellant in her medical capacity as an L.P.N. and the Medicolegal Opinion, as well as the medical literature addressing studies of the possible relationship between pain disorders and hypertension.  Additionally the examiner is noted to have acknowledged that the studies in the medical literature he referenced did suggest an association with chronic pain and hypertension, particularly when combined with a mental disorder.  In doing so however the examiner emphasized that an association did not imply cause or permanent worsening beyond progression.  The examiner is noted to have provided the rationale that certain medical factors and condition shown in the record to affect the Veteran, were more likely the cause of the Veteran's hypertension rather than from any condition or symptom resulting from the back disorder, to include the chronic pain.  

Accordingly the Board lends greater weight to the opinions and conclusions drawn by the VA examiners in October 2012, July 2014 and September 2014 when read together, than to the medical opinions provided in favor of a grant of service connection for cause of the Veteran's death, to include the opinions obtained by Dr WNS, the Independent Medicolegal Opinion of February 2014 and the appellant's own contentions in her professional capacity as an L.P.N.  Greater weight may be placed on one medical professional's opinion over another, depending on factors depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight. Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304. 

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App.488, 493 (1995).  The Board does, in fact, adopt the opinions of the July 2014 and September 2014 VA examiners on which they based determination that service connection for the cause of the Veteran's death is not warranted.  Since these opinions were based on a review of the pertinent medical history in the claims folder and electronic record, and were supported by sound rationales, such opinions provide compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical experts provided valid medical analyses to the significant facts of this case in reaching the final conclusions.  In other words, the VA physician did not only provide data and conclusions, but also provided clear and reasoned analyses, that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295; see also Wray v. Brown, 7 Vet. App. at 493.

The problems surrounding the opinions by Dr. WNS have been discussed at length above.  Issues regarding the various medical records suggesting an onset date either of hypertension or diabetes dating back to service or within the one year presumption also have been noted, given the inconsistency of the dates given, and the lack of contemporaneous medical evidence during the crucial period of one year after service.  The foundation for the rationale provided by the Independent Medicolegal Opinion has also been called into question by the VA's competent medical expert in the July 2014 opinion.  Regarding the appellant's opinion as to causation, she did not provide adequate rationale to support her opinion, and thus her opinion is not shown to outweigh the opinions from the VA examiners in their July 2014 and September 2014 reports.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board therefore places greater weight on the opinion of the VA physicians, that finds that it was less likely as not that the Veteran's service-connected lumbar spine disorder and treatment therein, caused or contributed substantially or materially to his cause of death, than on the opinions rendered by Dr. WNS to the effect that medication used to treat his lumbar spine aggravated the hypertension, and thus contributed to his death, the February 2014 Independent Medicolegal Opinion, or to the appellant's opinions in her professional capacity as nurse.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

The Board is persuaded that the opinions of the VA physicians from the October 2012 VHA examination, the July 2014 and the September 2014 addendum opinions are the most persuasive in that these clinicians reviewed all the Veteran's medical records and provided rationales for the opinion given.  See Prejean v. West, Wray v. Brown, supra. 

Accordingly a preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


